Citation Nr: 1104240	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-32 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the lower lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Subsequently, the claims file was 
transferred to the jurisdiction of the RO in Nashville, 
Tennessee.

In November 2010, the Veteran testified during a video conference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  At the time of the 
hearing, the Veteran submitted additional evidence, including 
recent medical records from private sources and an Army hospital.  
In an October 2010 signed statement, the Veteran had waived 
initial RO consideration of this new evidence.  The Board accepts 
this additional evidence for inclusion in the record.  See 38 
C.F.R. §§ 20.800; 20.1304(c) (2010).


FINDING OF FACT

The Veteran's degenerative arthritis of the lower lumbar spine is 
not manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
degenerative arthritis of the lower lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in a letter from the RO dated in May 
2007.  This letter notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing his 
claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. 
Cir. 2009)).

Thereafter, the Veteran was granted service connection and 
assigned an initial disability rating and effective date for his 
claim now on appeal.  As his claim was more than substantiated in 
that it was proven, section 5103(a) notice is no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91.  Pursuant to 
Dingess, an additional notice as to disability ratings and 
effective dates was provided in the May 2007 letter and in 
December 2008 correspondence.  In addition, since the higher 
initial rating claim for degenerative arthritis of the lower 
lumbar spine is a "downstream" issue from that of service 
connection, notice pursuant to the original Court decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never 
required for this issue.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003). 

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  In view of the 
above, the Board finds that the notice requirements pertinent to 
the issue on appeal have been met.

The duty to assist also has been fulfilled as medical records 
from private sources and Blanchfield Army Community Hospital 
clinics have been requested or obtained and the Veteran was 
provided with a VA examination conducted by QTC through contract 
(hereinafter referred to as a VA examination) for his spinal 
disability on appeal.  Though the Veteran and his representative 
have requested a new VA examination, the mere passage of time is 
not sufficient to grant a request for a new examination when the 
Veteran has not claimed his disability has worsened and when, as 
shown below, the additional medical records provided by the 
Veteran do not show any worsening under the relevant rating 
criteria.  The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and regulations 
and to move forward with this claim would not cause any prejudice 
to the Veteran.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Court has held that a claim for a 
higher rating when placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate compensable evaluations may be assigned for 
separate periods of time if such distinct periods are shown by 
the competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson the Veteran is only competent to report 
observable symptoms--not clinical findings which are applied to 
VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).


Degenerative Arthritis of the Lower Lumbar Spine

The Veteran seeks a higher initial disability rating for 
degenerative arthritis of the lower lumbar spine.  The RO granted 
service connection for this disability in the January 2008 rating 
decision now on appeal.  At that time, a 10 percent disability 
rating was assigned, effective November 1, 2007, the day after 
the Veteran's separation from active duty.  The Veteran perfected 
an appeal of this decision.  He contends that his back disability 
is more severe than contemplated by a 10 percent disability 
rating.  In his November 2008 Notice of Disagreement, he reported 
that he continued to have problems with his back and could not 
continue working as a mechanic due to his back condition.  

The Veteran's service-connected back disability is currently 
rated under Diagnostic Code 5242, for rating degenerative 
arthritis of the spine.  Under Diagnostic Code 5242, degenerative 
arthritis of the spine is rated either under Diagnostic Code 5003 
or the General Rating Formula for Diseases and Injuries of the 
Spine.  

Diagnostic Code 5003 states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Here, limitation of motion of the back is 
compensable under the Rating Schedule and Diagnostic Code 5003 is 
not for application in this appeal.

The General Rating Formula for Diseases and Injuries of the Spine 
assigns ratings with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine provides 
that a 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating, which would be the next 
applicable rating for a service-connected lumbar spine 
disability, would only be warranted if there is forward flexion 
of the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The normal range of motion for the thoracolumbar spine is from 0 
degrees to 90 degrees forward flexion, 0 degrees to 30 degrees 
extension, 0 degrees to 30 degrees left and right lateral 
flexion, and 0 degrees to 30 degrees left and right lateral 
rotation.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, 
General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, 
Plate V.  Combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  Id.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic 
Codes 5235 to 5242, General Rating Formula, Note (5).  
Unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine or the entire spine is fixed in flexion or 
extension and ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision, 
restricted opening of the mouth and chewing, breathing limited to 
diaphragmatic respiration, gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen, dyspnea or 
dysphagia, atlantoaxial or cervical subluxation or dislocation, 
or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of 
separate disability ratings under appropriate Diagnostic Codes 
for any objective neurologic abnormalities associated with a 
disease or injury of the spine, including, but not limited to, 
bowel or bladder impairment.  38 C.F.R. § 4.71, Diagnostic Codes 
5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 also is potentially applicable to the 
Veteran's degenerative arthritis of the lower lumbar spine.  
Diagnostic Code 5243 addresses intervertebral disc syndrome 
(IVDS).  Pursuant to this Code, IVDS is rated under either the 
General Rating Formula outlined above or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Rating IVDS), whichever method results in the higher 
rating when all disabilities are combined under 38 C.F.R. § 4.25.  
A 20 percent disability rating is assigned for incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Formula for Rating IVDS.  An incapacitating 
episode is defined as a period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Formula for Rating IVDS, Note (1).

The Board also must consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation of 
motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Veteran's service treatment records generally indicate 
treatment for back pain for several years before his discharge in 
October 2007.  For example, an October 2004 X-ray study was 
ordered after the Veteran had complained of chronic, episodic 
lower back pain for five years.  It showed mild degenerative disc 
changes present at the L4-5 and L5-S1 levels.  

The Veteran filed his claim for service connection for his back 
disability as part of VA's Benefits Delivery at Discharge (BDD) 
program.  He underwent a VA examination in June 2007, 
approximately four months before his separation from active duty.  
The Veteran complained of stiffness, difficulty bending, 
weakness, and difficulty lifting.  He complained of aching, sharp 
lower back pain for seven years, at least five times a month 
lasting three days.  He said that the pain could be triggered by 
physical activity and was relieved by rest and medication.  
During painful episodes, he said that he could function with 
medication, such as Motrin.  He also used chiropractic treatment 
and denied that his spinal condition caused incapacitation.  He 
claimed that he could no longer work as a mechanic, run, or do 
sit-ups.  

On examination, it was noted that the Veteran's gait was within 
normal limits and that he did not need any assistive devices for 
ambulation.  Range of motion measurements of the thoracolumbar 
spine were as follows: flexion to 90 degrees, extension to 30 
degrees, left and right lateral flexion to 30 degrees, and left 
and right rotation to 30 degrees.  The combined range of motion 
for the thoracolumbar spine totaled 240 degrees.  Pain was noted 
for flexion, extension, and lateral flexion after repetitive use.  
There was no evidence of radiating pain on movement.  Fatigue, 
weakness, lack of endurance and incoordination were not limited 
by repetitive use.  Inspection of the spine revealed no ankylosis 
and normal head position with symmetry in appearance and symmetry 
of spinal motion with normal curvatures of the spine.  There was 
no sign of IVDS with chronic and permanent nerve root 
involvement.  There was no sign of muscle spasms; however, 
tenderness was noted on palpation.  Straight leg raising was 
positive for the right leg but negative for the left leg.  
Neurological examination revealed normal findings for the upper 
and lower extremities.  An X-ray study showed the presence of 
degenerative arthritis.  Diagnosis was degenerative arthritis of 
the lower lumbar spine.

Post-service medical records reveal continued complaints of low 
back pain and associated treatment.

A July 2007 Army hospital clinic record noted the Veteran had a 
normal gait and reflexes.  

According to a February 2008 Army hospital clinic record, no 
neurologic symptoms were noted when the Veteran was seen for back 
pain.

An August 2008 Army hospital clinic record revealed that the 
Veteran had no joint pain upon palpation of the spine and no 
difficulty with range of motion of the spine or of the lower 
extremities.  It also was noted that the Veteran said that his X-
ray studies in the past for his eight-year low back pain were 
normal and that he wanted a magnetic resonance imaging (MRI) scan 
done due to ongoing discomfort.  

An August 2008 MRI scan of the lumbar spine performed at the Army 
hospital clinic showed mild disc space narrowing at the L3-L4 
level with a broad-based disc bulge extending towards the left 
with associated mild bilateral facet degenerative changes.  This 
resulted in some moderate stenosis.  There was also a broad based 
disc bulge noted at the L4-L5 level with bilateral facet 
degenerative changes and some moderate stenosis.  

A June 2009 Army hospital physical therapy evaluation indicated 
that the Veteran had a normal lordosis and that reflex and 
sensation findings were grossly normal in the L4-S1 areas.  

An August 2009 Army hospital clinic revealed that the Veteran was 
treated for lower back pain.  A normal gait was noted and also 
that the Veteran had no pain or weakness down the legs and no 
bowel or bladder problems.  Tenderness was noted across the lower 
back muscles.

An August 2009 private MRI scan showed diffuse degenerative disc 
disease with lateral bulging of the L3-4 disc and mild central 
bulging of the L5-S1 disc.  The radiologist noted degenerative 
change throughout the lumbar region including the facet joints at 
the L5-S1 level bilaterally.

A November 2009 private medical record revealed a neurosurgical 
consultation.  It was noted that the Veteran had chronic back 
pain three to four times per year with intense flare-ups 
highlighted by muscle spasms.  He had been treated with physical 
and chiropractic therapies and denied bowel or bladder 
incontinence.  S.R.A., M.D., diagnosed lumbar spondylosis and 
suggested several future possible interventions to strengthen or 
recondition the lumbar spine.

A December 2009 Army hospital clinic record noted that the 
Veteran had returned to the clinic for follow-up of a bulging 
disc and that a neurosurgeon, Dr. S.R.A., had advised against 
surgery and recommended rehabilitation.  Decreased range of 
motion of the lumbosacral spine was noted and generalized 
tenderness in the sacral area, but no precise measurements were 
reported.  It also was noted that neurological findings were 
normal, including that the Veteran had a normal gait and stance.

A January 2010 Army hospital clinic record noted that the Veteran 
was seen for lower back pain.  He requested some medication 
changes, and it was noted that he had no loss of bowel or bladder 
control and that his reflexes were normal.

March 2010 Army hospital clinic records noted that the Veteran 
complained of a knot on his back for one year that had grown 
larger.  A cyst measuring approximately 5 by 2 by 1.5 cm. 
subsequently was removed from the right middle back.  There is 
nothing to suggest that this cyst is related in any way to the 
Veteran's service-connected lumbar spine disorder.

Correspondence dated in October 2010 from a physician's assistant 
at the Blanchfield Army Community Hospital noted that the Veteran 
had a history of chronic lower back pain and that there was no 
mention of radiculopathy or loss of bowel or bladder control in 
previous X-ray studies or MRI scans.

During an annual physical at an Army hospital clinic in October 
2010, it was noted that overall findings were normal and that the 
lumbosacral spine exhibited no abnormalities although the Veteran 
had lower back pain.  Range of motion for the lumbar spine was 
reported as within normal limits, but no actual measurements were 
recorded in the report of the physical.  

In his November 2010 videoconference Board hearing, the Veteran 
testified that he had constant pain for 10 years due to his back 
condition and that he was currently taking Soma and Motrin for 
relief.  He said that he had flare-ups one to three times a year 
when he would be bedridden with spasms for one to three days at a 
time.  When he could get up he would go to the emergency room and 
get a painkiller shot.  He said that bed rest was the only thing 
that he could do to alleviate the pain and denied that his doctor 
had ordered bed rest.  He said that it took about two to three 
weeks to recover from a flare-up.  The Veteran also testified 
that he was currently employed by the Department of the Army as 
an equipment specialist for wheeled vehicles.  He said that he 
tried not to have his back problems interfere with his duties and 
that he was careful when moving around or under vehicles.  He 
also said that he could not do physically demanding chores about 
the house without triggering back spasms.  (See hearing 
transcript at pp. 4-7.)

Based on the evidence of record, the Board finds that an initial 
rating in excess of 10 percent for degenerative arthritis of the 
lower lumbar spine is not warranted.  As previously noted, a 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  None of the evidence of record reports a range of 
motion indicative of a 20 percent disability rating.  Forward 
flexion was measured during the June 2007 VA examination as to 90 
degrees and the combined range of motion of the thoracolumbar 
spine totaled 240 degrees.  Other medical evidence of record does 
not contain actual range of motion measurements for the 
thoracolumbar spine and none of the medical evidence of record 
shows scoliosis, reversed lordosis, abnormal kyphosis or muscle 
spasms severe enough to result in an abnormal gait or abnormal 
spinal contour.  Thus, an initial disability rating in excess of 
10 percent is not warranted under the criteria of the General 
Rating Formula.

It is necessary to consider, along with the schedular criteria, 
functional loss due to flareups of pain, fatigability, 
incoordination, pain on movement and weakness.  DeLuca, 8 Vet. 
App. at 206-7.  The evidence includes the Veteran's complaints of 
flare-ups of low back pain which lasts from one to three days and 
which, he says, confines him to bed.  Taking all of the evidence 
of record into consideration, the Board finds that the Veteran's 
spinal disability is likely manifested by some functional 
limitation due to pain on motion, though the June 2007 VA 
examiner did not find additional limitation of motion on 
repetitive use.  The VA examiner also found no evidence of back 
spasms and reported no signs of fatigue, weakness, lack of 
endurance and incoordination.  The VA examiner similarly found 
that although the Veteran had back pain, there was no additional 
decrease in range of motion with repetitive testing.  However, 
there is some evidence of occasional back spasm recorded in 
subsequent clinical records, as reported by the Veterans.  But 
the Board notes that his 10 percent rating contemplates the 
complaints of pain and spasm.  There is no showing of any other 
functional impairment which would warrant a higher rating for 
these complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a.

The Board also must evaluate any associated objective 
neurological abnormalities separately under an appropriate 
diagnostic code.  Under Note 1, any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately rated under an 
appropriate diagnostic code.  In this case, as noted in the 
evidence reviewed above, medical treatment and examinations found 
in the claims file have revealed no bowel or bladder problems, no 
neurological abnormalities, and no weakness or numbness in the 
extremities, due to his service-connected degenerative arthritis 
of the lower lumbar spine.  

With respect to IVDS, under Diagnostic Code 5243, based on 
incapacitating episodes, a 20 percent rating would require 
incapacitating episodes of a total duration of at least two weeks 
but less than four weeks during the past 12 months, with an 
"incapacitating episode" defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome that required bed 
rest prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a.  To the extent the Veteran's lumbar pathology 
exhibits IVDS, the evidence of record does not does not show that 
the Veteran's bed rest three times a year was prescribed by a 
physician or was part of a physician's treatment for his service-
connected back disability.  And there is also no evidence that 
the Veteran was ever hospitalized for his disability.  

The Board acknowledges the Veteran's assertion that he 
experiences significant impairment as a result of his 
degenerative arthritis of the lower lumbar spine.  Specifically, 
the Veteran has reported back muscle spasms and back pain during 
flare-ups up to three times a year.  He also indicated that he 
cannot perform his former job as a mechanic though he is able to 
work for the military with wheeled vehicles.  The Veteran, as a 
lay person, is competent to provide such evidence of how his 
degenerative arthritis of the spine affects his everyday life.  
See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay 
testimony competent when it concerns features or symptoms of 
injury or illness).  While the Board finds the Veteran credible, 
VA must consider only the factors enumerated in the rating 
criteria and other applicable regulations to rate a disability.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  As discussed 
above, the claimed symptoms are encompassed by the assigned 10 
percent rating, and the evidence does not otherwise show that the 
Veteran is entitled to a rating in excess of 10 percent for his 
degenerative arthritis of the lower lumbar spine.

In sum, the Board finds that continuance of the 10 percent 
disability rating is appropriate in this case.  A staged rating 
is not warranted, as there appears to be no identifiable period 
on appeal during which the Veteran's degenerative arthritis of 
the lower lumbar spine manifested symptoms meriting a disability 
rating in excess of 10 percent.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule does 
not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The 
Veteran's claim for an initial disability rating in excess of 10 
percent for degenerative arthritis of the lower lumbar spine is 
denied.

The Board also should consider whether an extraschedular rating 
is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 
Vet. App. 111 (2008), for this higher rating claim.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 
115.  In Thun, the Court clarified the analytical steps necessary 
to determine whether referral for such consideration is 
warranted.  A determination of whether the available applicable 
schedular rating criteria are inadequate because they do not 
contemplate the Veteran's level of disability and symptomatology 
first must be made by the RO or Board.  If the rating criteria 
are inadequate, the RO or Board must proceed to determine whether 
the Veteran exhibits an exceptional disability picture indicated 
by other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for extraschedular consideration. 

In this case, the Veteran has not expressly raised the matter of 
entitlement to an extraschedular rating for his service-connected 
back disability.  The Veteran's contentions have been limited to 
those discussed above, i.e., essentially that his disability is 
more severe than reflected by the currently assigned rating.  See 
Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must 
interpret a claimant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
claimant).

In this case, there has been no showing that the Veteran's 
disability picture for his back disability could not be 
contemplated adequately by the applicable schedular rating 
criteria discussed above.  Those criteria provide for higher 
ratings in this case, but as has been explained thoroughly 
herein, the currently assigned rating adequately describes the 
severity of the Veteran's symptoms.  Given that the applicable 
schedular rating criteria are adequate, the Board need not 
consider whether the Veteran's back disability picture includes 
such exceptional factors as periods of hospitalization and 
interference with employment.  Referral for consideration of the 
assignment of a disability rating on an extraschedular basis is 
not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial rating in excess of 10 percent for degenerative 
arthritis of the lower lumbar spine is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


